                     2:19-cv-02148-CSB-EIL # 62      Page 1 of 44
                                                                                        E-FILED
                                                               Monday, 10 May, 2021 01:19:51 PM
                                                                   Clerk, U.S. District Court, ILCD

                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF ILLINOIS
                             URBANA DIVISION
____________________________________________________________________________

WYLESHA AYRES,                                )
                                              )
                    Plaintiff,                )
      v.                                      )      Case No. 19-CV-2148
                                              )
SHERIFF’S DEPUTIES CORY                       )
CHRISTENSEN and CODY FLOYD,                   )
CHAMPAIGN COUNTY SHERIFF’S                    )
OFFICE, and CHAMPAIGN COUNTY,                 )
ILLINOIS,                                     )
                                              )
                    Defendants.               )

                                         ORDER

      Plaintiff, Wylesha Ayres, filed an Amended Complaint (#22) pursuant to 42

U.S.C. § 1983, alleging that Defendants Champaign County Sheriff’s Deputies Cory

Christensen and Cody Floyd, Champaign County Sheriff’s Office, and Champaign

County, violated her right to be free from an unreasonable search under the Fourth

Amendment to the United States Constitution. Defendants filed a Motion for Summary

Judgment (#53) on November 16, 2020, to which Plaintiff filed a Response (#56) on

December 18, 2020. Defendants filed a Reply (#58) on January 12, 2021. For the

following reasons, Defendants’ Motion for Summary Judgment (#53) is GRANTED.
                      2:19-cv-02148-CSB-EIL # 62         Page 2 of 44




                                     BACKGROUND

       The following background facts are taken from Defendants’ Undisputed

Statements of Material Facts, Plaintiff’s Additional Facts section in her Response, and

the exhibits attached by the parties to their filings, including the video records of the

traffic stop and search of Plaintiff’s person and vehicle.

       Before discussing the factual background of this case, the court would note that

many of the facts leading up to and following the performance of the search of

Plaintiff’s person are undisputed. However, what happened during the search is

sharply disputed between the parties. The court will present both parties’ versions of

what happened during the search, along with what the court observes on the police

video recordings, keeping in mind that, on summary judgment, “the district court [is]

required to take all evidence, including reasonable inferences from that evidence, in the

light most favorable to the plaintiff.” LaBrec v. Walker, 948 F.3d 836, 839 (7th Cir. 2020).

       The Parties

       Defendants Cory Christensen and Cody Floyd are deputies for the Champaign

County Sheriff’s Office who were on-shift during the evening hours of May 8, 2019.

       Plaintiff Wylesha Ayres is a 27-year old woman, who has completed her

education up to 11th grade. By the night of the stop, she had been patted down “a little

less than a hundred” times, including at traffic stops. She has past convictions for

robbery and burglary. On the evening of May 8, 2019, she was giving her friend Letika

Graham a ride to work. Two children, one Plaintiff’s and the other Ms. Graham’s (one




                                              2
                       2:19-cv-02148-CSB-EIL # 62        Page 3 of 44




an infant, the other seven years old), were in the back seat of the car. Before the May 8,

2019, incident, neither Deputy Christensen nor Deputy Floyd had ever interacted with

Plaintiff.

        The Traffic Stop

        At around 9:55 pm on May 8, 2019, Defendant Christensen pulled over a Jeep

Patriot (hereinafter the “SUV”) that Christensen identified as having an expired

registration sticker on its license plate, in violation of the Illinois Motor Vehicle Code.

Christensen activated his lights and initiated a traffic stop near Anthony Drive and

Dobbins Drive in Champaign, Illinois. The area where the stop occurred is known to

the Sheriff’s Office as a high-crime area, and Christensen personally knew the area as a

significant location for gun violence and narcotics distribution. During the traffic stop it

was dark out, which Christensen’s experience told him was less safe than had the stop

occurred earlier in the day.

        Christensen exited his squad car at 9:56 pm, and approached the passenger side

of the SUV. Christensen informed the driver and passenger (who he learned were

Plaintiff and Graham, respectively) that he had stopped them for an expired registration

sticker. He told them he was not going to issue a citation, but asked to see their driver’s

licenses. Both Plaintiff and Graham provided Christensen with their licenses. During

this initial conversation, Graham informed Christensen that she was on her way to

work.




                                              3
                       2:19-cv-02148-CSB-EIL # 62       Page 4 of 44




       Christensen testified that, during this initial interaction, he detected an odor

coming from the SUV that he believed to be marijuana. However, during this initial

interaction, Christensen never told Plaintiff that he smelled marijuana coming from the

SUV. At the time in 2019, marijuana possession, outside of small amounts or medical

uses, was illegal in Illinois. Even possession of medical marijuana was illegal in a car

unless the marijuana was in a sealed, “tamper-evidence” medical marijuana container.

       Christensen then returned to his squad car with the licenses. On the way back,

Christensen asked for a second officer to come to the scene so Christensen could

conduct a “PC” (presumably “probable cause”) search. Christensen also testified that

he decided to search Plaintiff due to “officer safety.” Christensen testified that he called

for the second officer due to the odor of marijuana he detected emanating from the

interior of Plaintiff’s vehicle. In Christensen’s experience and training, he has learned

that individuals who possess illegal drugs or weapons on their person will often try to

discard, hide, or destroy those items if given an opportunity to do so, especially if the

suspect is able to leave the scene where they are interacting with (and being watched

by) law enforcement.

       Christensen did not try to obtain a warrant because, in his experience, it typically

took two hours to obtain a warrant at night after the courthouse had closed. He also

made no attempt to request a female deputy attend the scene because he knew there

were no female deputies on duty at that moment.




                                             4
                     2:19-cv-02148-CSB-EIL # 62        Page 5 of 44




      As Christensen got back into his squad car, he was advised that Deputy Floyd

would respond to the scene. From the computer in his squad car, Christensen ran

Plaintiff’s and Graham’s information “through the checks that [he does] on every traffic

stop[.]” Specifically, Christensen checked both Plaintiff and Graham though the LEADS1

and ARMS2 databases. In Christensen’s experience, LEADS and ARMS were reliable

sources of information and he could trust their accuracy. From his searches of LEADS

and ARMS, Christensen obtained information indicating that Plaintiff: (1) had an

expired driver’s license; (2) was not licensed to use medical marijuana; (3) had been

arrested numerous times, and had some criminal convictions, including for robbery; (4)

was documented by the Urbana Police Department as being a gang member; (5) had a

previous contact with the Champaign Police Department, wherein she had been in a

vehicle with two guns inside, one of which was found to be stolen; and (6) in the

Champaign Police Department incident, the vehicle in question was driven by

Quantrell Ayres, an individual known to Christensen to be a violent/dangerous


      1
       “The Illinois Law Enforcement Agencies Data System (“LEADS”) is a statewide
shared-information resource available to law enforcement, where participating state,
county, and municipal entities input certain information relating to individuals which
may be useful to law enforcement, such as information relating to an individual’s
criminal history - including past arrests, charges, and convictions - outstanding
warrants, license/registration information, etc.” (#53-10), Defendants’ Exhibit H,
Declaration of Cory Christensen, ¶ 1.
      2
        “The Area-Wide Records Management System (“ARMS”) can simply be
described as a version of LEADS that is local to the Champaign-Urbana area, and which
is accessible to participating agencies, including the Champaign County Sheriff’s Office.
Like LEADS, the ARMS system also contains information relating to local law
enforcement’s contacts with and notes regarding a given individual, among other
information.” (#53-10), Defendants’ Exhibit H, Declaration of Cory Christensen, ¶ 2.

                                            5
                        2:19-cv-02148-CSB-EIL # 62       Page 6 of 44




criminal and suspected drug dealer, who shared Plaintiff’s last name and was involved

in a drug-related shooting. Christensen’s search did not reveal any alerts about

Graham.

       While Christensen was performing the LEADS and ARMS searches, Deputy

Floyd arrived on scene. Christensen informed Floyd that he had smelled marijuana in

the SUV, that Plaintiff was reported to be a gang member,3 and that Christensen

intended to have Plaintiff and Graham leave the vehicle so that he could search it.

       The Pat-down Search

       Christensen testified that he limited the eventual pat-down of Plaintiff and his

search of the SUV to the actions he believed were necessary to accomplish his purpose,

so as not to prolong the stop and prevent Graham from getting to work.

       The Video Recordings4

       At 22:03:00, Christensen put on a pair of gloves he called his “snow gloves,”

which did not appear to be rubber gloves but rather light winter gloves, exited his car,

and approached the driver’s side of the SUV. While approaching the SUV, Christensen

told Floyd to stand back; Floyd stayed back by Christensen’s vehicle. When

Christensen arrived at the SUV’s driver-side door, he said to Plaintiff: “Hey Wylesha,

hop out real quick. You’re not under arrest, okay?” Christensen went on to say he


       3
           Plaintiff denies being a gang member.
       4
        When the court identifies a time in connection with an action on the video, the
court is referring to the time stamp depicted in the top left corner of the officers’ video
recordings, which is in military time. The video in this case is officer body camera
video.

                                              6
                      2:19-cv-02148-CSB-EIL # 62         Page 7 of 44




would “explain it to ya” after Plaintiff asked what was going on. At 22:04:03, as

Plaintiff exited the SUV, Christensen asked if she had any weapons5 on her; Plaintiff

said she did not.

       Plaintiff and Christensen walked to the back of the SUV, and stopped. At

22:04:11, Christensen tells Plaintiff she has an expired driver’s license, to which Plaintiff

responds “I do?” At 22:04:41, Christensen tells Plaintiff that he could smell marijuana

when he walked up to the SUV. Plaintiff then admits that she had smoked marijuana

earlier. He then asked Plaintiff if she had any drugs in the SUV that she was aware of.

Plaintiff said she did not.

       At 22:04:56, Christensen asked “Do you mind if I pat you down real quick? Is

that okay?” Before he finished asking, Plaintiff extended her arms so they were parallel

to the ground, and looked at the ground. Christensen then asked Plaintiff to turn

around, and she complied.

       Plaintiff’s pants, in the video, appear to be slightly baggy “running” or “sweat”

pants. There does appear to be a slight “sag,” and the area below the buttocks does

hang off from the buttocks a bit, to form a “loose-fitting web” of pant fabric.

       Christensen initiated the search at 22:04:58 on the video. Christensen begins with

his left hand on Plaintiff’s side, and sweeps across the buttocks, appears to feel under

the buttocks, and then puts his hands around Plaintiff’s pants pockets. Christensen



       5
       Christensen testified that his training and personal experience told him that
individuals who are drug dealers or users often have a weapon or items that could be
used as a weapon on their person.

                                              7
                      2:19-cv-02148-CSB-EIL # 62         Page 8 of 44




then pats above the waist, then very quickly moves down to pat in the middle of the

buttocks, and then says “we’re good[,]” ending the search. The entire search took seven

seconds, ending at 22:05:05. At 22:05:06, Plaintiff says to Christensen “woah, don’t

touch my butt[,]” and walks away. Christensen replies that he is just checking for

weapons. Prior to this statement, Plaintiff did not communicate to Christensen that his

pat-down search made her uncomfortable.

       At times during the search, based on Christensen’s body camera following the

movement of Christensen’s head, Christensen’s hands are not visible. These moments

are only a fraction of a second.

       Defendant Floyd was, in the court’s estimation, five to seven feet away from

Christensen and Plaintiff during the search. Floyd’s video provides a full picture of

Christensen searching Plaintiff. However, the view is only of the front and right side of

Plaintiff’s body. Christensen’s left hand, at the end of the search, can be seen at the

middle of Plaintiff’s buttocks, but it does not appear Christensen “inserted” his fingers

between Plaintiff’s buttocks. If he did, it was a very slight, incidental contact that lasted

a fraction of a second.

       Christensen and Floyd’s Version Based on Their Testimony

       Christensen testified that Plaintiff was wearing jogging pants that Christensen

perceived as “baggy” around the waist/back-pocket area, and were loose enough that

he could not rule out that she had a weapon or an item that could be used as a weapon

on her by sight alone.

       Christensen asked Plaintiff to turn around so her back was towards him.

                                              8
                      2:19-cv-02148-CSB-EIL # 62        Page 9 of 44




Plaintiff did as asked. Christensen patted the outside of Plaintiff’s waistband area and

pant pockets with his gloved hand. The pat-down lasted approximately seven seconds.

       Floyd testified that he witnessed “part of” the pat-down search. Floyd was

standing in the vicinity of Christensen’s front passenger headlight. Floyd testified that

he saw Plaintiff’s front and right side. However, his attention was divided, because at

the same time, he was also watching the passenger side of the SUV, where Graham was

seated. Floyd testified that he saw Christensen search Plaintiff’s “waistline,” but he did

not observe Christensen search below the waistband. Floyd did not see Christensen

touch Plaintiff’s buttocks or crotch-area, and did not witness Christensen use his fingers

to search in between Plaintiff’s legs. If Floyd had “witnessed inappropriate action,” he

“would have intervened” by stopping the search. He had no reason to suspect that

Christensen would perform an improper pat-down search.

       Christensen testified that, during the search, he focused on areas where his

experience and training informed him there was most likely to be a weapon of some

fashion: the pants waistband, pockets, and areas of the pants where a weapon could fall

if initially tucked in a waistband.

       Christensen testified that, during the search, his “inner hands” were facing

towards Plaintiff, and his fingers were closed, akin to a “high five” gesture. He stated

that he used this technique because it improved his ability to feel a small object, such as

a weapon, on someone’s person.

       Christensen testified that, during the search, he ran his hands up Plaintiff’s inner

thighs, but stopped short of touching where Plaintiff’s inner thighs would connect to

                                             9
                        2:19-cv-02148-CSB-EIL # 62      Page 10 of 44




her crotch area. Christensen testified that he also searched a loose-fitting “web” of pant

fabric that appeared to be loosely hanging down from Plaintiff’s buttocks, and which

included a portion of her back pant pockets. He searched this “web” area because he

had personally found weapons, including brass knuckles, in this portion of an

individual’s pants before May 8, 2019. Christensen testified that his hands did not

touch or make contact with Plaintiff’s genitalia.

       Plaintiff’s Version of the Search

       Plaintiff testified that, at the time of the stop, she was not wearing baggy pants.

She also testified that her pants were not “sagging.” Plaintiff testified that Christensen’s

pat-down of her was “very feel [sic] toward [her] private areas.” By “private areas”

Plaintiff meant her buttocks. Plaintiff further testified that Christensen was “more so

rubbing than patting” her body, and that his pat-down of her felt more like a “grope”

instead of a pat-down. Plaintiff testified that Christensen “fondled” her buttocks in a

way “that [she] had never been fondled with in the first place.” Plaintiff said that

Christensen touched areas of her body that she never in her life knew that a “male

officer could touch.”

       Plaintiff stated that Christensen repeatedly touched her buttocks. She testified

that Christensen swiped across her buttocks, then ran his hand across both parts of her

buttocks, and then reached in between her buttocks. Plaintiff testified that she could

feel Christensen’s fingers in between her buttocks. She testified that Christensen was

rough by the way he was grabbing her during the pat-down. Plaintiff testified that,

after Christensen touched in between her buttocks, she told him “Woah, bro. Don’t

                                             10
                     2:19-cv-02148-CSB-EIL # 62         Page 11 of 44




touch my butt, please.” Plaintiff testified that she then “walked off” regardless of what

Christensen had to say, “because he had [done] too much” at that point.

       Plaintiff testified that Christensen did not search her chest area, back, lower legs,

or under her armpits. Plaintiff felt that Christensen was trying to belittle her as

opposed to actually trying to search her.

       Plaintiff testified that Floyd was not “too far” away from the pat-down search as

it was occurring. Plaintiff testified that Floyd was closer than ten feet away, and did

nothing other than stand there as the search occurred.



       The Automobile Search

       After patting down Plaintiff, Christensen searched the SUV for marijuana. His

search of the SUV, depicted on his body camera footage, included searching the center

console, inside a zipped-shut purse/wallet, the glove compartment, and a backpack

that was in the SUV’s trunk. Plaintiff and Graham were outside the SUV during the

search, standing near Deputy Floyd, who was by Christensen’s squad car, about ten feet

from the SUV. Plaintiff and Graham voiced their displeasure about Christensen’s pat-

down search and vehicle search. The search of the car lasted less than two minutes.




                                             11
                       2:19-cv-02148-CSB-EIL # 62        Page 12 of 44




       Neither Christensen nor Floyd saw either Plaintiff or Graham smoking marijuana

or anything resembling marijuana. No marijuana was recovered, either from the

occupants of the vehicle or inside the vehicle.

       Conclusion of the Traffic Stop

       After searching the SUV, Christensen, Plaintiff, and Graham returned to their

respective cars. Ultimately, Christensen wrote Plaintiff a traffic citation, and concluded

the stop at 10:12 pm. Plaintiff suffered no physical injuries as a result of the traffic stop.

       After the Traffic Stop

       Defendant Floyd conducted a second traffic stop on Plaintiff’s vehicle

approximately 20 minutes after the first traffic stop. The basis for the stop was the same

traffic violation as Christensen’s stop. During the second stop, Floyd laughed and

acknowledged that Plaintiff had already been pulled over.

       Effect of the Search on Plaintiff

       The video of Christensen’s pat-down search of Plaintiff was published in an

online news article. The pat-down made Plaintiff feel violated and harassed. She felt

low and she “punched holes” in the walls of her home. She cried to Latika Graham

about the pat-down. Since the pat-down, Plaintiff’s mood has changed. She is more on

edge, gets jumpy, frantic, and worried that something is going to happen to her

whenever she sees the police. She also sees a mental health counselor approximately

once a week as a result of this incident.




                                              12
                      2:19-cv-02148-CSB-EIL # 62        Page 13 of 44




       Plaintiff’s Policing Expert

       Plaintiff’s expert, Joseph J. Blaettler, has over 33 years of law enforcement and

criminal justice experience, training, and education in the fields of investigations,

supervision, procedures, and operations. Blaettler, in his “Report” attached as Exhibit J

to Plaintiff’s Response (#56), states that a visual inspection should be used in lieu of a

pat-down. Blaettler further states that searches utilizing finger manipulation or palm

touching should be avoided whenever possible in favor of a search utilizing the back of

a stiff, bladed hand. Blaettler states that the search of a female by male officers requires

special care to avoid unnecessarily invading the private areas.

       Champaign County Sheriff’s Office Policy

       It is Champaign County Sheriff’s Office policy that a male deputy should request

a female deputy to perform a search on a female person. It is also policy that once a

deputy of the opposite sex of a subject makes reasonable attempts to locate a deputy of

the same sex to conduct a pat-down search of the subject, the deputy must then report

the attempts made to locate a same-sex deputy and whether the deputy located a same-

sex deputy to conduct the pat-down search.

       Christensen did not document the traffic stop in any formal written report. He

was also not aware of the Sheriff’s Office policy requiring him to document reasonable

attempts made to locate a same-sex deputy of the subject of the pat-down search.




                                             13
                       2:19-cv-02148-CSB-EIL # 62        Page 14 of 44




         Procedural History

         Plaintiff’s Amended Complaint (#22) alleges five counts against Defendants:

Count I alleges a violation of the Fourth Amendment for unreasonable search and

seizure against Defendant officers, pursuant to 42 U.S.C. § 1983; Count II alleges failure

to intervene to protect Plaintiff from a violation of her constitutional rights pursuant to

§ 1983 against Defendant Floyd; Count III alleges a state law tort of intentional infliction

of emotional distress against Defendant officers; Count IV alleges a state law claim of

respondeat superior against Defendant Champaign County Sheriff’s Office; and Count

V alleges a state law claim of indemnification against Defendants Champaign County

and Champaign County Sheriff’s Office.

                                         ANALYSIS

         Defendants, in their summary judgment motion, argue that Defendant officers

did not violate Plaintiff’s Fourth Amendment rights during the traffic stop and search

of Plaintiff’s person and car. Defendants also argue that summary judgment should be

granted in favor of Defendant Floyd on Plaintiff’s failure to intervene claim and in favor

of Defendant officers on Plaintiff’s Illinois intentional infliction of emotional distress

claim.

         Summary Judgment Standard

         Summary judgment is appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). In

ruling on a motion for summary judgment, a district court “has one task and one task

                                              14
                      2:19-cv-02148-CSB-EIL # 62           Page 15 of 44




only: to decide, based on the evidence of record, whether there is any material dispute

of fact that requires a trial.” Waldridge v. Am. Hoechst Corp., 24 F.3d 918, 920 (7th Cir.

1994). In making this determination, the court must construe the evidence in the light

most favorable to the nonmoving party and draw all reasonable inferences in favor of

that party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986); Singer v.

Raemisch, 593 F.3d 529, 533 (7th Cir. 2010). However, a court’s favor toward the

nonmoving party does not extend to drawing inferences which are only supported by

speculation or conjecture. See Singer, 593 F.3d at 533. In addition, this court “need not

accept as true a plaintiff’s characterization of the facts or a plaintiff’s legal conclusion.”

Nuzzi v. St. George Cmty. Consol. Sch. Dist. No. 258, 688 F. Supp. 2d 815, 835 (C.D. Ill.

2010) (emphasis in original).

       The party opposing summary judgment may not rely on the allegations

contained in the pleadings. Waldridge, 24 F.3d at 920. “[I]nstead, the nonmovant must

present definite, competent evidence in rebuttal.” Butts v. Aurora Health Care, Inc., 387

F.3d 921, 924 (7th Cir. 2004).

       Summary judgment “is the ‘put up or shut up’ moment in a lawsuit, when a

party must show what evidence it has that would convince a trier of fact to accept its

version of events.” Koszola v. Bd. of Educ. of City of Chicago, 385 F.3d 1104, 1111 (7th Cir.

2004), quoting Johnson v. Cambridge Indus., Inc., 325 F.3d 892, 901 (7th Cir. 2003).

Specifically, to survive summary judgment, the nonmoving party “must make a




                                               15
                      2:19-cv-02148-CSB-EIL # 62        Page 16 of 44




sufficient showing of evidence for each essential element of its case on which it bears

the burden at trial.” Kampmier v. Emeritus Corp., 472 F.3d 930, 936 (7th Cir. 2007), citing

Celotex Corp., 477 U.S. at 322-23.

       Scope of Plaintiff’s Fourth Amendment Claim

       Before addressing the merits of Defendants’ summary judgment argument on

Plaintiff’s Fourth Amendment claim, the court must determine the scope of that claim.

Defendants, in their summary judgment motion, break down Plaintiff’s Fourth

Amendment unreasonable search claim into several components: (1) whether Plaintiff

was seized, and was the seizure reasonable; (2) whether the pat-down search of Plaintiff

herself was reasonable, specifically: (a) was the search of Plaintiff’s person legally

justified; and (b) did the actual mechanics of the pat-down search of Plaintiff violate the

Fourth Amendment; and (3) whether the search of Plaintiff’s automobile was justified.

The court will address all of these claims in order to properly identify the true scope of

Plaintiff’s Fourth Amendment claim, based on what Defendants argue in their summary

judgment motion and how Plaintiff addresses Defendants’ arguments in her Response.

       First, Defendants concede that Plaintiff was seized when Defendant Christensen

initiated the traffic stop. An expired registration sticker provides probable cause for a

traffic stop in Illinois. People v. Williams, — N.E.3d —, 2020 IL App (3d) 180024, at ¶ 33,

2020 WL 8614552, at *6 (Ill. App. Ct. Dec. 7, 2020). Plaintiff does not contest that

Christensen had probable cause to stop her vehicle.




                                             16
                      2:19-cv-02148-CSB-EIL # 62         Page 17 of 44




       Next, having seized Plaintiff via the traffic stop, Defendants argue that Plaintiff

essentially concedes that the search of her vehicle was reasonable by failing to respond

to Defendants’ argument in that respect. Failure to respond to an opposing party’s

argument implies concession of that argument. Cintora v. Downey, 2010 WL 786014, at

*4 (C.D. Ill. Mar. 4, 2010); Golomb v. Indiana University Health Care Associates, Inc., 2020

WL 6946467, at *1 (S.D. Ind. Nov. 24, 2020), citing Bonte v. U.S. Bank, N.A., 624 F.3d 461,

466 (7th Cir. 2010). To be sure, Plaintiff does state in a footnote on page six of the

Response that “Plaintiff does not contend that Defendant Christensen had probable

cause to search Plaintiff’s vehicle at the time of the traffic stop.” However, Plaintiff’s

one-sentence, undeveloped, conclusory and generalized argument that Christensen did

not have probable cause to search her vehicle at the time of the traffic stop is not

sufficiently supported by evidence and argument so as to survive summary judgment.

See Johnson v. Advocate Health and Hospitals Corp., 892 F.3d 887, 899 (7th Cir. 2018); Judge

v. Quinn, 612 F.3d 537, 557 (7th Cir. 2010), quoting United States v. Holm, 326 F.3d 872,

877 (7th Cir. 2003) (“we have warned that ‘perfunctory and undeveloped arguments,

and arguments that are unsupported by pertinent authority, are waived.’”).

       Even addressing Plaintiff’s conclusory argument, the court finds Christensen’s

search of the vehicle was supported by probable cause. Warrantless searches are per se

unreasonable under the Fourth Amendment, subject to only certain exceptions, such as

the “automobile exception,” which allows authorities to search a car without a warrant

if they have probable cause. United States v. Kizart, 967 F.3d 693, 695 (7th Cir. 2020).

Probable cause to search a vehicle exists when, based on the totality of the

                                              17
                      2:19-cv-02148-CSB-EIL # 62         Page 18 of 44




circumstances, there is a fair probability that contraband or evidence of a crime will be

found in a particular place, and there is no dispute that the smell of burnt marijuana

gives police probable cause to search a vehicle’s interior. Kizart, 967 F.3d at 695; United

States v. Franklin, 547 F.3d 726, 733 (7th Cir. 2008) (“A police officer who smells

marijuana coming from a car has probable cause to search that car.”); People v. Litwin, 40

N.E.3d 784, 793 (Ill. App. Ct. 2018) (“It is well settled that the smell of cannabis

emanating from a vehicle is sufficient to give an officer probable cause to search the

vehicle...”).

       At the time of the traffic stop in 2019, marijuana, outside of small amounts or

medical uses, was illegal in Illinois, and even possession of medical marijuana was

illegal in a car unless the marijuana was in a sealed, “tamper-evidence” medical

marijuana container. Christensen smelled marijuana coming from the SUV during his

initial interaction with Plaintiff. Plaintiff even admitted to Christensen that she had

been smoking marijuana earlier in the day. Thus, to the extent Plaintiff has not

conceded the argument, the court finds the search of Plaintiff’s SUV was reasonable and

not a violation of the Fourth Amendment.




                                              18
                      2:19-cv-02148-CSB-EIL # 62        Page 19 of 44




       Count I: Whether Defendant Christensen’s Search of Plaintiff Was Unreasonable Under
       the Fourth Amendment

       Remaining for determination on Plaintiff’s Fourth Amendment unreasonable

search claim is whether: (1) the search of Plaintiff’s person was legally justified and (2)

whether the search of Plaintiff’s person itself was so intrusive as to be unreasonable

under the Fourth Amendment.

       Whether the Search of Plaintiff’s Person Was Legally Justified

       First, in support of their argument that Christensen had legal justification to

search Plaintiff’s person, Defendants argue that: (1) Plaintiff consented to a search of her

person and (2) Christensen had reasonable articulable suspicion to search Plaintiff due

to the smell of marijuana emanating from the SUV and for officer safety.

       As an initial matter, Christensen did not violate Plaintiff’s Fourth Amendment

rights when he asked her to exit the SUV. See United States v. Tinnie, 629 F.3d 749, 751

(7th Cir. 2011), citing Pennsylvania v. Mimms, 434 U.S. 106, 112 n.6 (1977) (“During a

valid traffic stop, an officer may order the driver and passengers out of the vehicle

without violating the Fourth Amendment.”); United States v. McChesney, 2009 WL

4638846, at *5 (N.D. Ind. Dec. 2, 2009) (“officers may order a driver out of his car during

a traffic stop for any or no reason”).

       Once out of the vehicle, Defendants argue that Plaintiff consented to a search of

her person by Defendant Christensen. The Fourth Amendment provides in relevant

part that “[t]he right of the people to be secure in their persons, houses, papers, and

effects, against unreasonable searches and seizures, shall not be violated, and no


                                             19
                      2:19-cv-02148-CSB-EIL # 62           Page 20 of 44




Warrants shall issue, but upon probable cause.” U.S. Const. art. IV. The U.S. Supreme

Court has “held that a warrantless search of the person is reasonable only if it falls

within a recognized exception.” Missouri v. McNeely, 569 U.S. 141, 148 (2013). It is well-

established that a search is reasonable when the subject consents, and sometimes

consent to a search need not be express, but may fairly be inferred from context.

Birchfield v. North Dakota, 136 S.Ct. 2160, 2185 (2016).

       An “explicit verbal consent” is not necessary to constitute “consent” for purposes

of the Fourth Amendment, and it is well-established that consent may be manifested in

a non-verbal as well as verbal manner. United States v. Villegas, 388 F.3d 317, 324 (7th

Cir. 2004); United States v. Walls, 225 F.3d 858, 863 (7th Cir. 2000).

       Here, Christensen asked Plaintiff if he could pat her down “real quick[,]” and if

that was “okay?” Before Christensen could finish asking Plaintiff the question, Plaintiff

extended her arms so they were parallel to the ground, and looked at the ground.

Christensen asked her to turn around, and Plaintiff complied.

       Gestures such as Plaintiff’s, in response to a request to search by officers, have

been held to be evidence of consent. The Eighth Circuit has held that a defendant’s

raising of his arms in response to a police request to search the defendant’s torso was

sufficient under the circumstances to indicate consent to a search. United States v.

Mendoza-Cepeda, 250 F.3d 626, 628-29 (8th Cir. 2001). The Eleventh Circuit has found

that a defendant’s turning away from the officer and placing his hands on the police

cruiser as if preparing to be searched gave implied consent. United States v. Chrispin,

181 Fed.Appx. 935, 938 (11th Cir. May 26, 2006). Likewise, the Ninth Circuit has held

                                              20
                      2:19-cv-02148-CSB-EIL # 62         Page 21 of 44




that the defendant consented to a search when, in response to an officer request that he

allow the officer to search him for weapons, the defendant raised his hands and placed

them upon his head. United States v. Vongxay, 594 F.3d 1111, 1119-20 (9th Cir. 2010).

       However, even if the court finds that Plaintiff’s non-verbal gestures indicated her

consent to be searched by Defendant Christensen, that consent must still have been

given voluntarily and without coercion in order to be valid. See United States v.

Richards, 741 F.3d 843, 848 (7th Cir. 2014). To determine whether consent was provided

voluntarily, the court considers: (1) Plaintiff’s age, education, and intelligence; (2)

whether Plaintiff was informed of her constitutional rights; (3) whether Plaintiff was in

custody; (4) how long Plaintiff was detained; (5) whether Plaintiff consented

immediately or after Christensen made several requests; and (6) whether Christensen

used physical coercion. See Richards, 741 F.3d at 848. The court’s determination does

not depend on a single controlling factor, but rather the court carefully considers “all of

the surrounding circumstances.” Richards, 741 F.3d at 848, citing Schneckloth v.

Bustamonte, 412 U.S. 218, 226 (1973).

       The court finds that, considering all the factors and surrounding circumstances,

Plaintiff’s consent for Christensen to search her person was voluntarily given without

coercion. Defendants, in support of their argument that Plaintiff voluntarily consented

to the search, cite to the district court’s decision in United States v. Correa, 2013 WL

5663804 (N.D. Ill. Oct. 17, 2013), where the court found consent was voluntary where:

the defendant was 30 years old at the time of his arrest; was a fluent English speaker

from Chicago; and completed two years of high school. Correa, 2013 WL 5663804, at *4.

                                              21
                        2:19-cv-02148-CSB-EIL # 62       Page 22 of 44




The district court also noted that although the defendant was not advised that he could

refuse consent, he previously had been arrested fifteen times for a variety of offenses,

several of which stemmed from traffic stops; that he consented immediately to the

officer’s first request; and that no physical coercion was used and the defendant was not

yet in police custody. Correa, 2013 WL 5663804, at *4. The Seventh Circuit affirmed the

district court’s finding that the defendant had voluntarily consented to the search.

United States v. Correa, 908 F.3d 208, 222 (7th Cir. 2018).

          The court finds Correa informative and persuasive. Plaintiff is 27 years old,

speaks fluent English, and has an 11th grade education, which weighs in favor of

voluntariness. Although Plaintiff had not been advised of her constitutional rights, like

the defendant in Correa she had extensive experience with law enforcement, had been

patted down a little less than “a hundred times,” and had prior convictions for burglary

and robbery. Thus the court agrees with Defendants that, given this background and

experience with law enforcement, Plaintiff was likely not ignorant of her constitutional

rights.

          The length of detention in this case was somewhat minimal. The pat-down

happened less than nine minutes after the traffic stop was initiated, well within the time

frame held reasonable by the Seventh Circuit for searches to be conducted during traffic

stops where reasonable suspicion exists that a crime has been committed. See Hall v.

City of Chicago, 953 F.3d 945, 954 (7th Cir. 2020). Further weighing in favor of consent is

that Christensen had to ask Plaintiff only once for consent to search, and Plaintiff began

raising her hands to be searched before he could even finish asking the question.

                                               22
                        2:19-cv-02148-CSB-EIL # 62      Page 23 of 44




       The court further finds that no physical coercion was used on Plaintiff by

Christensen in asking her to consent to the search. Christensen did not brandish his

firearm or any other weapon, or threaten Plaintiff in any way. Finally, it is arguable

whether Plaintiff was in custody at the time consent was given. Relevant factors for this

analysis include whether the encounter occurred in a public place; whether the

individual consented to speak with the officers; whether the officers informed the

individual that she was not under arrest and was free to leave; whether the individual

was moved to another area; whether there was a threatening presence of several officers

and a display of weapons or physical force; and whether the officers’ tone of voice was

such that their requests were likely to be obeyed. United States v. Ruiz, 785 F.3d 1134,

1145 (7th Cir. 2015).

       Here, the encounter occurred on a public road; Plaintiff consented to speak with

Christensen; Christensen told Plaintiff she was not under arrest; Plaintiff was not

moved to another area; and Christensen maintained a conversational, even tone of

voice when speaking with her. On the other hand, Christensen was armed and in

uniform, and was backed up on scene by another officer, Floyd. On the whole, the

court finds Plaintiff was not in custody. However, even if Plaintiff was arguably in

custody at the time of the search, this alone does not make the consent coerced. See

United States v. Modir Trading, 2013 WL 3774005, at *8 n.10 (N.D. Ill. July 18, 2013). The

court finds that, based on a totality of the circumstances, Plaintiff’s consent to the search

was voluntary and not coerced.

       Plaintiff, in her Response, does not respond to Defendants’ argument that she

                                             23
                     2:19-cv-02148-CSB-EIL # 62         Page 24 of 44




consented to a search of her person. Indeed, on page 30 of her Response, Plaintiff

appears to concede this point, stating that “[a]lthough Ayres may have consented to the

search, the manner of the pat-down search of Ayres’s person was patently

unreasonable.” The court finds that, based on Plaintiff’s consent to the search,

Christensen’s decision to conduct a pat-down search of Plaintiff’s person was legally

justifiable.

       Because the court has found that Plaintiff validly consented to the search of her

person, the court need not address whether Christensen had reasonable articulable

suspicion to search Plaintiff for weapons and/or drugs.

       Manner In Which Christensen’s Pat-Down Search of Plaintiff was Conducted

       Defendants argue that, as Plaintiff consented to the search of her person,

Christensen’s brief pat-down search for weapons and/or drugs did not violate

Plaintiff’s rights under the Fourth Amendment.

       Plaintiff responds that the manner in which Christensen searched Plaintiff

violates the Fourth Amendment because: (1) the justification for the search is

problematic because Christensen had no reason to believe Plaintiff was armed; (2)

Christensen did not have probable cause to search Plaintiff for drugs, and his doing so

exceeded the allowable parameters for an officer safety search under Terry v. Ohio, 392

U.S. 1 (1968); (3) Christensen did not even attempt to call for a female officer to search

Plaintiff, in violation of Sheriff’s Department policies and general good policing

practice; and (4) the manner in which the search was performed was patently

unreasonable because Christensen “groped” and “fondled” Plaintiff by touching her

                                             24
                        2:19-cv-02148-CSB-EIL # 62        Page 25 of 44




buttocks multiple times and “inserting his fingers into the crevice of her buttocks.”

       The court will first address, in general, the standards for evaluating the

constitutionality of the manner in which a search is conducted. A search, even if

justified, must be reasonable in its manner and scope of execution to comport with the

Fourth Amendment. Maryland v. King, 569 U.S. 435, 448 (2013). Courts “evaluate the

constitutionality of a given search by ‘balancing ... the need for the particular search

against the invasion of personal rights that the search entails[,]’” and, in doing so,

“consider ‘the scope of the particular intrusion, the manner in which it is conducted, the

justification for initiating it, and the place in which it is conducted.’” Campbell v. Miller,

499 F.3d 711, 716 (7th Cir. 2007), quoting Bell v. Wolfish, 441 U.S. 520, 559 (1979). “The

more intrusive the search, the closer governmental authorities must come to

demonstrating probable cause for believing that the search will uncover the objects for

which the search is being conducted.” Mary Beth G. v. City of Chicago, 723 F.2d 1263,

1273 (7th Cir. 1983).




                                              25
                     2:19-cv-02148-CSB-EIL # 62         Page 26 of 44




       First, as discussed above, Christensen acquired legal justification for the search

via Plaintiff’s consent. Christensen indicated to Plaintiff that he was concerned about

weapons on her person, and the smell of marijuana coming from her car. Plaintiff

denied having weapons on her, but admitted to smoking marijuana earlier. Christensen

asked Plaintiff if it was okay to search her “real quick,” and Plaintiff immediately, freely

consented. However, while the court has found the pat-down search to be legally

justified, the question of whether an otherwise permissible search is conducted in a

reasonable manner is a different one. Campbell, 499 F.3d at 718.

       Here, Christensen conducted a very brief search limited to the outside of

Plaintiff’s clothing. The search was quick and perfunctory, confined to areas that

Christensen’s training and experience informed him may conceal weapons. The nature

of Christensen’s search was also dictated by Plaintiff’s baggy pants, which the court

confirmed via the video were indeed baggy and hanging somewhat loosely off of

Plaintiff’s waist. The court observed Christensen very quickly and efficiently search

around Plaintiff’s waist, pockets, and buttocks area to feel for the outline of anything

that could be identified as a weapon. Christensen felt around the mesh area of

Plaintiff’s pants hanging off her buttocks because his training and experience informed

him that suspects sometimes store weapons in such an area. There was nothing the

court observed on the video that was invasive or would go beyond the necessary scope

of a pat-down search for weapons. Rather, Christensen, during a lawful investigatory

traffic stop, conducted (with Plaintiff’s consent) a carefully limited protective search of

Plaintiff’s outer clothing in an attempt to discover weapons which might be used to

                                             26
                     2:19-cv-02148-CSB-EIL # 62         Page 27 of 44




assault him, including a pat-down of Plaintiff’s buttocks area, which is reasonable

under the Fourth Amendment. See United States v. Leo, 792 F.3d 742, 749 (7th Cir. 2015).

       The court finds the arguments raised by Plaintiff in support of her claim that the

search was unreasonable to be unavailing. First, Plaintiff cites to decisions of the U.S.

Supreme Court in Sibron v. New York, 392 U.S. 40 (1968) and the district court in Lessley

v. City of Madison, Ind., 654 F.Supp.2d 877 (S.D. Ind. 2009), but those cases are

distinguishable.

       In Sibron, the Court found the officer violated the Fourth Amendment by going

beyond the bounds of a Terry stop weapons search by immediately placing his hands in

the suspect’s pockets and removing drugs, with no attempt at an initial limited

exploration for weapons. Sibron, 392 U.S. at 65. Further, the Court found that the

officer did not have a reasonable suspicion to search the suspect for drugs or weapons,

and that the search was not even a Terry search, because the officer, based on his

testimony, was clearly searching for drugs. Sibron, 392 U.S. at 63-64.

       Here, unlike in Sibron, Christensen had consent from Plaintiff to search her for

weapons, at the least, and possibly for drugs as well. Christensen’s search, as described

above, was limited to a very brief pat-down search of the outside of Plaintiff’s clothing

in areas where weapons were likely to be concealed. Further, unlike in Sibron,




                                             27
                      2:19-cv-02148-CSB-EIL # 62        Page 28 of 44




Christensen did have some knowledge of illegal drug activity on Plaintiff’s part, such as

the smell of marijuana emanating from Plaintiff’s SUV and Plaintiff’s admission that she

had been smoking marijuana earlier.

       The district court decision in Lessley is likewise distinguishable. There, the

district court held that, following a traffic stop, the officers lacked probable cause to

search the pockets of the plaintiff passengers for drugs based only on “the smell of

marijuana emanating more generally from the car.” Lessley, 654 F.Supp.2d at 897. Here,

however, Christensen had more than just a general odor of marijuana emanating from

the car. Christensen also had Plaintiff’s admission that she had been smoking

marijuana earlier, possibly giving rise to an inference that the smell of marijuana in the

car came directly from Plaintiff. In any event, Christensen searched Plaintiff for

weapons, conducting a brief pat-down search of the outside of Plaintiff’s clothing to

which Plaintiff consented, as opposed to the non-consensual search of the plaintiffs’

pockets for drugs in Lessley. See Lessley, 654 F.Supp.2d at 889.

       Even if a person has freely consented to a search by an officer, “[i]t is well

established that a criminal suspect may limit the scope of consent to a search,” but the

burden is on the criminal suspect to do so. United States v. Thurman, 889 F.3d 356, 367-

68 (7th Cir. 2018). Whether a search extends beyond the scope of consent is a question

of fact to be determined from the totality of all the circumstances, “and the standard for

measuring the scope of consent ‘is that of ‘objective’ reasonableness—what would the




                                             28
                      2:19-cv-02148-CSB-EIL # 62         Page 29 of 44




typical reasonable person have understood by the exchange between the officer and the

suspect?’” Thurman, 889 F.3d at 368, quoting Florida v. Jimeno, 500 U.S. 248, 251 (1991).

       Here, the court finds that Christensen’s search did not exceed the scope of the

search to which Plaintiff consented. Before asking Plaintiff if he could search her,

Christensen asked her if she had any weapons on her person. He also discussed the

smell of marijuana coming from the SUV, and asked if there were any drugs in the SUV.

Thus, at the least, Plaintiff knew she was consenting to a search for weapons.

Christensen limited his brief pat-down search to the outside of Plaintiff’s clothing in the

areas where Christensen’s training and experience informed him that weapons were

commonly found.

       Plaintiff next argues that, while she is not claiming that it is illegal for a male

officer to pat-down a female suspect, Christensen’s search was problematic because

neither he nor Floyd made any attempt to locate a female deputy to pat-down Plaintiff,

nor did they document that failure, in violation of Champaign County Sheriff’s

Department policy, and the manner of Christensen’s search makes his gender pertinent,

because he “touched [Plaintiff’s] private areas.”

       Plaintiff’s argument in this regard is unavailing. Courts have held that there is

no constitutional right to have a pat-down search performed by an officer of the same

gender. See Madyun v. Franzen, 704 F.2d 954, 957 (7th Cir. 1983) (“Assuming the truth of

Madyun’s allegations, the challenged search would have been no more than a simple

frisk or pat-down, done outside the clothing, without any deliberate attempt to examine

the ‘genital-anal’ areas. Since the search procedure would not have intruded

                                              29
                      2:19-cv-02148-CSB-EIL # 62         Page 30 of 44




unreasonably on Madyun’s First Amendment privacy rights or his Fourth Amendment

rights, his refusal to comply with Officer Howard’s order was not justified by his

reliance on those asserted rights.”); Martin v. Swift, 781 F.Supp. 1250, 1253-54 (E.D.

Mich. 1992); Stokes v. New York, 2007 WL 1300983, at *12 n.9 (E.D.N.Y. May 3, 2007);

Caldwell v. Rubbo, 1 F.3d 1232, 1993 WL 306052, at *1 (4th Cir. Aug. 10, 1993) (“Caldwell

had no constitutional right to have the pat-down search performed by someone of her

gender.”).

       As it pertains to Christensen’s failure to call for a female deputy in violation of

Sheriff’s Department policy, Christensen testified that he knew it would have been

fruitless because there were no female deputies on duty that night who could perform

the pat-down search, and Plaintiff has presented no evidence that this statement is false

or a lie. Further, even if Christensen violated Sheriff’s Department policy, § 1983

protects Plaintiff from constitutional violations, not violations of police department

policies or regulations. See Estate of Biegert by Biegert v. Molitor, 968 F.3d 693, 699 (7th

Cir. 2020), quoting Scott v. Edinburg, 346 F.3d 752, 760 (7th Cir. 2003) (“As we have

previously stated, § 1983 ‘protects plaintiffs from constitutional violations, not

violations of state laws or, in this case, departmental regulations and police practices.’”).

Also, for reasons explained below, the parties’ genders are not pertinent because

Christensen did not gratuitously touch Plaintiff’s “private areas.”




                                              30
                     2:19-cv-02148-CSB-EIL # 62         Page 31 of 44




       Finally, the real core of Plaintiff’s argument is the actual, physical manner in

which Christensen conducted his search, claiming that he “groped” and “fondled” her

buttocks under the guise of a pat-down search. Plaintiff argues that Christensen “did

not just pat[-]down Plaintiff’s back pockets or the ‘web’ of her pants. He touched her

buttocks multiple times and inserted his fingers into the crevice of her buttocks.”

Plaintiff’s Response (#56), at p. 26. Plaintiff argues that the fact that Christensen did not

pat-down Plaintiff’s legs, ankles, back, or chest belie his argument that he was searching

for weapons, as does the fact that “[o]nce Plaintiff protested to Defendant Christensen

not to touch her buttocks, he stopped the search. If Defendant Christensen was indeed

concerned over his safety or the safety of others, he would have completed the search,

patting down the remaining parts of Plaintiff’s body. Yet, he did not.” Plaintiff’s

Response (#56), at p. 29.

       The court has watched the video of Christensen’s pat-down search of Plaintiff

multiple times. When video footage firmly settles a factual issue, there can be no factual

dispute about it, and the court will not indulge factual assertions that clearly contradict

the video. See Horton v. Pobjecky, 883 F.3d 941, 944 (7th Cir. 2018). It was a standard,

brief, outside of the clothing search for weapons. Such searches, even if the buttocks are

included in the search, have been upheld as reasonable in the Terry stop weapons search

context. See United States v. Thomas, 512 F.3d 383, 388-89 (7th Cir. 2008) (upholding

reasonableness of Terry pat-down search of the outer clothing that included the area

between the buttocks that revealed drugs). Plaintiff, in a conclusory fashion, uses

words like “grope” and “fondle,” but the court sees nothing on the video that would

                                             31
                     2:19-cv-02148-CSB-EIL # 62         Page 32 of 44




meet the definition of those words. See Anderson v. Cornejo, 199 F.R.D. 228, 260 (N.D. Ill.

2000) (“Conclusorily stating that she was groped does not show that she was subjected

to an intrusive search. A plaintiff must describe what she means by groped so that it

can be determined whether she was subjected to an intrusive pat-down search.

Similarly, Shelton’s conclusory statement that she was groped in an extraordinarily

intrusive manner does not provide the specifics necessary to show that she was

subjected to an intrusive pat[-]down search.”).

       Further, if there was any contact from Christensen’s fingers with the area

between Plaintiff’s buttocks, it was incidental and lasted a fraction of a second as

Christensen swept his hands along that area in the completion of his search. It certainly

was not an invasive or abusive violation of Plaintiff’s anal or genital area so as to make

the search unreasonable under the Fourth Amendment. See Anderson, 199 F.R.D. at 258

(“Pat[-]downs become intrusive and require reasonable suspicion when the inspector

reaches under the traveler’s clothes, particularly in the breast and crotch area.”).

       Plaintiff also argues that Christensen’s ending of the search after she told him not

to touch her butt is indicative of some kind of guilt or acknowledgment on

Christensen’s part that the search was improper or that he was not actually looking for

weapons. However, the video clearly shows that Christensen says “we’re good” at




                                             32
                       2:19-cv-02148-CSB-EIL # 62          Page 33 of 44




22:05:05, ending the search, followed by Plaintiff at 22:05:06 saying to Christensen

“woah, don’t touch my butt[.]” By the time Plaintiff told Christensen to not touch her

butt, the search was already over.

        Finally, Plaintiff’s expert, Joseph Blaettler, states in his report that: (1) a visual

inspection should be used in lieu of a pat-down when conducting a cross-gender search;

(2) searches utilizing finger manipulation or palm touching should be avoided

whenever possible in favor of a search utilizing the back of a stiff, bladed hand; and (3)

the search of a female requires special care to avoid unnecessarily invading the private

areas. The court finds that those statements do not create a genuine issue of material

fact.

        The report was attached as Exhibit J to Plaintiff’s Response (#56), but contains no

accompanying affidavit verifying its authenticity, and therefore the report is

inadmissible as evidence at summary judgment. See Scott v. Edinburg, 346 F.3d 752, 759-

60 (7th Cir. 2003) (“However, Marsh’s report was introduced into the record without

any supporting affidavit verifying its authenticity and is therefore inadmissible and

cannot be considered for purposes of summary judgment.”); see also Estate of Williams v.

Indiana State Police, 26 F.Supp.3d 824, 837-39 (S.D. Ind. 2014).

        However, presuming the report were admissible, it would not defeat summary

judgment. Even if Christensen’s physical, instead of visual, search of a female suspect

was not good policy, § 1983 protects Plaintiff from constitutional violations, not

violations of police department policies or regulations. See Biegert, 968 F.3d at 699. Still,

expert testimony regarding relevant professional standards can give a trier of fact a

                                                33
                      2:19-cv-02148-CSB-EIL # 62         Page 34 of 44




baseline to help evaluate whether a defendant’s deviations from those standards were

merely negligent or were so severe or persistent as to support an inference of

intentional or reckless conduct that violated a plaintiff’s constitutional rights. Jimenez v.

City of Chicago, 732 F.3d 710, 721-22 (7th Cir. 2013). Moreover, the type of search

conducted by Christensen has been upheld by the Seventh Circuit as reasonable. See

Thomas, 512 F.3d at 388-89. The Fourth Amendment does not categorically bar opposite

sex pat-down searches of the type conducted by Christensen. See Madyun, 704 F.2d at

957 n.3 (“Madyun points to no case in which opposite sex frisk searches have been held

to violate prisoners’ federal constitutional rights.”) (emphasis in original).

       For all of the above reasons, summary judgment is GRANTED in Defendants’

favor on Count I of the Amended Complaint.

       Count I: Qualified Immunity

       Even if the court were to find Christensen’s pat-down search of Plaintiff violated

her rights under the Fourth Amendment, which the court does not, Christensen would

still be entitled to qualified immunity.

       Qualified immunity attaches when an official’s conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would have

known. Kisela v. Hughes, 138 S.Ct. 1148, 1152 (2018). To be clearly established, a legal

principle must be “settled law,”and it must clearly prohibit the officer’s conduct in the

particular circumstances before the officer. District of Columbia v. Wesby, 138 S.Ct. 577,

581 (2018). In other words, existing law must have placed the constitutionality of the

officer’s conduct “beyond debate,” a demanding standard that protects all but the

                                              34
                      2:19-cv-02148-CSB-EIL # 62        Page 35 of 44




plainly incompetent or those who knowingly violate the law. Wesby, 138 S.Ct. at 589.

The rule must be “settled law,” which means it is dictated by “controlling authority” or

“a robust ‘consensus of cases of persuasive authority[.]’” Wesby, 138 S.Ct. at 589-90,

quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741-42 (2011). It is not enough that the rule is

suggested by then-existing precedent, but rather the precedent must be clear enough

that every reasonable official would interpret it to establish the particular rule the

plaintiff seeks to apply. Wesby, 138 S.Ct. at 590.

       The Supreme Court has held:

       The “clearly established” standard also requires that the legal principle
       clearly prohibit the officer’s conduct in the particular circumstances before
       him. The rule’s contours must be so well defined that it is “clear to a
       reasonable officer that his conduct was unlawful in the situation he
       confronted.” This requires a high “degree of specificity.” We have
       repeatedly stressed that courts must not “define clearly established law at
       a high level of generality, since doing so avoids the crucial question
       whether the official acted reasonably in the particular circumstances that
       he or she faced.” A rule is too general if the unlawfulness of the officer’s
       conduct “does not follow immediately from the conclusion that [the rule]
       was firmly established.”

Wesby, 138 S.Ct. at 590 (citations omitted).

       While a case “directly on point” is not required, the dispositive question is

whether the violative nature of the particular conduct is clearly established, and the

inquiry must be undertaken in light of the specific context of the case, not as a broad

general proposition. Neely-Bey Tarik-El v. Conley, 912 F.3d 989, 998 (7th Cir. 2019). The

specificity of the rule in question is especially important in Fourth Amendment cases.

Wesby, 138 S.Ct. at 590. Ordinarily, to show that the law was “clearly established,”



                                               35
                     2:19-cv-02148-CSB-EIL # 62         Page 36 of 44




plaintiffs must point to a “closely analogous case” finding the alleged violation

unlawful. Reed v. Palmer, 906 F.3d 540, 547 (7th Cir. 2018). This court must look first to

controlling Supreme Court precedent and Seventh Circuit decisions on the issue and, if

no controlling precedent exists, the court may broaden its survey to include all relevant

case law in order to determine whether there was such a clear trend in the case law that

the court can say with fair assurance that the recognition of the right by a controlling

precedent was merely a question of time. Reed, 906 F.3d at 547. Neither an unpublished

circuit court decision nor a district court decision can clearly establish the law because

they are not authoritative as precedent and therefore do not establish the duties of

nonparties. Anderson v. Romero, 72 F.3d 518, 525 (7th Cir. 1995).

       Alternatively, in some rare cases, where the constitutional violation is patently

obvious, plaintiffs may not be required to present the court with any analogous cases,

and instead, plaintiffs can demonstrate clearly established law by proving the

defendant’s conduct was so egregious and unreasonable that no reasonable official

could have thought he was acting lawfully. Reed, 906 F.3d at 547. Outrageous conduct

obviously will be unconstitutional, but even as to actions less than an outrage, officials

can still be on notice that their conduct violates established law in novel factual

circumstances. Reed, 906 F.3d at 547.




                                             36
                      2:19-cv-02148-CSB-EIL # 62           Page 37 of 44




       In support of her argument that her right to be free from the type of search

performed by Christensen was clearly established, Plaintiff cites to two Seventh Circuit

cases. See Plaintiff’s Response (#56), at pp. 33-36. First, Plaintiff cites to Mary Beth G. v.

City of Chicago, 723 F.2d 1263 (7th Cir. 1983), for the proposition that police officers

cannot engage in “extreme or patently abusive” searches of a person. Mary Beth G., 723

F.3d at 1270. While a true statement, Plaintiff does not go on to apply the facts and

holding of Mary Beth G., which involved strip searches, to the facts of this case. Rather,

Plaintiff just cites the “extreme or patently abusive” quote, thus defining the right in

question at a high level of generality, which is not enough to show that the specific

rights in question were clearly established law at the time of Christensen’s alleged

constitutional violation. See Kisela, 138 S.Ct. at 1152.

       Plaintiff next cites to the Seventh Circuit’s 1983 decision in Madyun, noting that

in that case the court “held that a pat-down search where the officer used both hands to

feel along the plaintiff’s buttocks and genital areas was unreasonably intrusive.”

Plaintiff’s Response (#56), at p. 34. That is not an entirely accurate description of

Madyun’s holding.

       In Madyun, the male plaintiff, a religious Muslim inmate at an Illinois prison, was

to be frisked by a female prison guard before he could pass through security to a prison

visit with his wife. He told the female guard he would only submit to a frisk by a male

guard due to his religion. Eventually, a male officer performed the search. The search

the female guard would have performed was described as follows:

       The resident is asked to raise his arms. I then run my thumbs under his

                                              37
                      2:19-cv-02148-CSB-EIL # 62          Page 38 of 44




       collar, take my hands and rub them across the top of his arms, come back
       under his arms to his armpits and down his sides to his waist. I run my
       finger around his waistband. I run my hands down the outside of his legs
       and back up to mid thigh. I then reach around and pat his chest area and
       his back.

Madyun, 704 F.2d at 956 n.1.

       The plaintiff, however, alleged that he would have been subjected to a frisk

search involving his “genital-anal” area, even though the court found no evidence in

the record to support his claim. The plaintiff alleged in his original complaint that “[a]

‘frisk-search’ conducted in accord with departmental practice and/or instruction would

have entailed [the female guard’s] touching plaintiff across his buttocks and between

his legs in close proximity to or actual contact with plaintiff’s genitals.” The Seventh

Circuit found that, “[t]aking this allegation for the most that it might suggest, namely,

that frisk searches might result in some incidental contact—through a prisoner’s

clothing—with the genital area, it is a far cry from proof that the instant frisk involved a

deliberate search of the genital area.” Madyun, 704 F.2d at 957. The court found the

plaintiff’s claim was distinguishable from Sterling v. Cupp, 607 P.2d 206 (Ore. 1980),

modified, 625 P.2d 123 (Ore. 1981), “in which the Oregon Supreme Court struck down,

under the state constitution, a frisk search procedure whereby women prison guards

manually examined the genital-anal area of male inmates.” Madyun, 704 F.2d at 957.

       The court then noted that the plaintiff, in his affidavit in response to the guard’s

affidavit, stated, “[the guard’s] affidavit omits the fact that she ... is required, per

department standards, to run her hands along the inside of a prisoner’s legs well above

‘mid-thigh’ in the crotch area. Further, she is required to feel across a prisoner’s

                                               38
                     2:19-cv-02148-CSB-EIL # 62          Page 39 of 44




buttocks in the event that he has concealed something in the back pocket of his pants.”

The court found that, “[a]ssuming the truth of [the plaintiff’s] allegations, the

challenged search would have been no more than a simple frisk or pat-down, done

outside the clothing, without any deliberate attempt to examine the ‘genital-anal’

areas.” Madyun, 704 F.2d at 957.

       The decision in Madyun actually supports the court’s finding that Christensen

did not violate Plaintiff’s Fourth Amendment rights with his search. There is no

evidence, or even allegation, that Christensen came into contact in any way with

Plaintiff’s genitals. There is no evidence, based on the video of the search, that

Christensen did anything more than feel across Plaintiff’s buttocks in the event she was

concealing a weapon in the back pocket of her pants, “no more than a simple frisk or

pat-down, done outside the clothing, without any deliberate attempt to examine the

‘genital-anal’ areas.” Madyun, 704 F.2d at 957. As stated above, any contact between

Plaintiff’s buttocks was entirely incidental to Christensen’s constitutionally compliant

pat-down of Plaintiff’s backside and buttocks area.

       Plaintiff does cite to two district court cases from the Northern District of Illinois,

in arguing that “the manner by which Defendant Christensen patted Plaintiff down has

been known to be inappropriate and unreasonable.” Plaintiff’s Response (#56), at p. 34.

However, both those cases are distinguishable. In Stewart v. Rouse, 1999 WL 102774

(N.D. Ill. Feb. 22, 1999), the court denied summary judgment where the plaintiff alleged

the defendant officer aggressively groped her, grabbed her groin, and grabbed her

breasts with both hands, which “could certainly be construed as an allegation that [the

                                             39
                      2:19-cv-02148-CSB-EIL # 62         Page 40 of 44




defendant] did not just search [the plaintiff] but fondled her[.]” Stewart 1999 WL 102774,

at *4. Further, according to the plaintiff, the defendant “inappropriately grabbed her

while joking with another officer that he had yet to ‘search’ her” and the defendant

allegedly “conducted the pat-down in conjunction with several other patently improper

actions, namely stroking [the plaintiff’s] buttocks and punching her in the face while she

was handcuffed.” Stewart, 1999 WL 102774, at *4.

       In Doe v. Calumet City, Ill., 754 F.Supp. 1211 (N.D. Ill. 1990), the searches at issue

were strip searches involving exposure of naked body parts to officers, including

sometimes instructions to squat. Doe, 754 F.Supp. at 1217-18.

       Nothing even close to the type of conduct in Stewart or Doe occurred in this case.

Those cases are inapplicable.

       Further, based on the Seventh Circuit’s decision in Madyun, the court can say

with certainty that this is not the rare case where the constitutional violation is patently

obvious, so that Plaintiff is not required to present the court with any analogous cases,

and that Christensen’s conduct was so egregious and unreasonable that no reasonable

official could have thought he was acting lawfully. See Reed, 906 F.3d at 547. Defendant

Christensen is entitled to qualified immunity on Count I of Plaintiff’s Amended

Complaint.




                                              40
                      2:19-cv-02148-CSB-EIL # 62          Page 41 of 44




       Thus, in addition to there being no Fourth Amendment violation, summary

judgment is also GRANTED in Defendants’ favor on Count I on the basis of qualified

immunity.

       Count II: Whether Defendant Floyd Failed to Intervene to Protect Plaintiff from a
       Violation of Her Constitutional Rights Pursuant to § 1983

       In Count II, Plaintiff claims that Defendant Floyd failed to intervene during the

unreasonable pat-down search conducted by Christensen in violation of the Fourth

Amendment.

       “An officer who is present and fails to intervene to prevent other law

enforcement officers from infringing the constitutional rights of citizens is liable under

§ 1983 if that officer had reason to know: (1) that excessive force was being used, (2) that

a citizen has been unjustifiably arrested, or (3) that any constitutional violation has been

committed by a law enforcement official; and the officer had a realistic opportunity to

intervene to prevent the harm from occurring.” Yang v. Hardin, 37 F.3d 282, 285 (7th

Cir. 1994); Gill v. City of Milwaukee, 850 F.3d 335, 342 (7th Cir. 2017).

       The court has already concluded that Defendant Christensen did not commit an

underlying constitutional violation; thus, Defendant Floyd cannot be liable for failure to

intervene to prevent Christensen from infringing Plaintiff’s constitutional rights. See

Pryor v. Corrigan, 2021 WL 1192581, at *13 (N.D. Ill. Mar. 30, 2021); Harper v. Albert, 400

F.3d 1052, 1064 (7th Cir. 2005) (“In order for there to be a failure to intervene, it logically

follows that there must exist an underlying constitutional violation[.]”). The court has

also determined that Christensen would be entitled to qualified immunity on the Fourth


                                              41
                      2:19-cv-02148-CSB-EIL # 62          Page 42 of 44




Amendment unreasonable search claim because such a claim was not clearly

established, and it follows then that Floyd would not have known a constitutional

violation was being committed, and therefore cannot be liable for failure to intervene.

See Gill, 850 F.3d at 342. Summary judgment is GRANTED in Defendant Floyd’s favor

on Count II.

       Count III, IV, and V: Illinois State Law Claims

       The court has granted summary judgment in favor of Defendants on all of

Plaintiff’s federal claims, leaving only Plaintiff’s state law claims of intentional infliction

of emotional distress, respondeat superior, and indemnification remaining. This case is

in federal court due to Plaintiff’s § 1983 claims. Plaintiff pleads jurisdiction under 28

U.S.C. § 1331, federal question jurisdiction. It is not here on diversity grounds, as

Plaintiff is a citizen of Illinois and she has not alleged that any Defendant is a citizen of

another state. In order to keep the case in federal court, this court must exercise

supplemental jurisdiction over the remaining state law claims.

       “The supplemental jurisdiction statute provides that a district court ‘may’ decline

to exercise jurisdiction over supplemental state-law claims for several enumerated

reasons, including where ‘the district court has dismissed all claims over which it has

original jurisdiction.’” In re Repository Technologies, Inc., 601 F.3d 710, 724 (7th Cir. 2010),

quoting 28 U.S.C. § 1367(c)(3).

       A federal court’s decision to exercise supplemental jurisdiction over state law

claims is discretionary, and, absent unusual circumstances, “district courts relinquish

supplemental jurisdiction over pendent state law claims if all claims within the court’s

                                              42
                      2:19-cv-02148-CSB-EIL # 62         Page 43 of 44




original jurisdiction have been resolved before trial.” Coleman v. City of Peoria, Ill., 925

F.3d 336, 352 (7th Cir. 2019).

       In Coleman, the plaintiff sued the defendant police officers in federal court under

§ 1983, alleging constitutional violations and state torts. Specifically, the plaintiff

alleged that the defendant officers obtained a statement from an alleged accomplice

through coercive interrogation techniques, employed improper and unduly suggestive

identification procedures, and suppressed impeachment evidence. After disposing of

the § 1983 claims and a state law malicious prosecution claim on the merits at summary

judgment, the district court declined to exercise supplemental jurisdiction over the

plaintiff’s remaining state law claims of intentional infliction of emotional distress, civil

conspiracy, respondeat superior, and indemnification. The Seventh Circuit affirmed the

district court’s decision, holding that it saw “no abuse of discretion in the district court

following that typical approach in this case.” Coleman, 925 F.3d at 352.

       Other courts, in circumstances similar to those facing the court in the instant

case, have also declined to exercise supplemental jurisdiction over the remaining state

law claims once the § 1983 claims have been disposed of at summary judgment. See

Williams v. City of Berwyn, 2011 WL 65971, at *3 (N.D. Ill. Jan. 7, 2011); Horne v. Wheeler,

2005 WL 2171151, at *8 (N.D. Ill. Sept. 6, 2005). Thus, in the exercise of its discretion, the

court declines to exercise supplemental jurisdiction over Plaintiff’s remaining state law

claims in Counts III, IV, and V. Those counts are dismissed without prejudice.



       IT IS THEREFORE ORDERED:

                                              43
             2:19-cv-02148-CSB-EIL # 62          Page 44 of 44




(1)   Defendants’ Motion for Summary Judgment (#53) is GRANTED.

      Judgment is GRANTED in favor of Defendants and against Plaintiff on

      Counts I and II of Plaintiff’s Amended Complaint. The court relinquishes

      supplemental jurisdiction on the remaining counts, which are dismissed

      without prejudice.

(2)   The final pretrial date of June 28, 2021, and jury trial date of July 20, 2021,

      are hereby VACATED.

(3)   This case is terminated.

      ENTERED this       10th day of          May                   , 2021.

                            s/ COLIN S. BRUCE
                           U.S. DISTRICT JUDGE




                                     44
